COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 Bonded Builders Home Warranty                §              No. 08-14-00090-CV
 Association of Texas d/b/a Bonded
 Builders Warranty Group, Daniel Avila,       §                Appeal from the
 Grisel Edith Arizpe, and AA Builders,
 LLC,.                                        §               327th District Court

                     Appellant’s,             §            of El Paso County, Texas

 v.                                           §              (TC# 2013DCV4125)

 Patricia Rockoff,                            §

                      Appellee.
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until November 10, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 10, 2014.

       IT IS SO ORDERED this 15th day of October, 2014.


                                                  PER CURIAM